E S S E X P R O P E R T Y T R U S T, I N C. Consolidated Operating Results Three Months Ended Nine Months Ended (Dollars in thousands, except per share amounts) September 30, September 30, 2007 2006 2007 2006 Revenues: Rental and other property $ 99,987 $ 86,850 $ 288,848 $ 252,800 Management and other fees from affiliates 1,268 1,872 3,662 3,526 101,255 88,722 292,510 256,326 Expenses: Property operating, excluding real estate taxes 25,030 22,483 72,082 65,389 Real estate taxes 8,675 7,314 24,530 21,645 Depreciation and amortization 25,612 19,898 72,455 59,125 Interest 20,235 17,946 58,992 55,277 Amortization of deferred financing costs 708 777 2,063 1,970 General and administrative 6,415 5,289 18,519 15,168 Other expenses - - - 1,770 86,675 73,707 248,641 220,344 Earnings from operations 14,580 15,015 43,869 35,982 Interest and other income 2,407 1,686 7,454 4,728 Equity income (loss) co-investments 322 (368) 2,767 (1,184) Minority interests (5,049) (5,051) (15,425) (14,413) Income before discontinued operations and income tax provision 12,260 11,282 38,665 25,113 Income tax provision - (150) - (325) Income before discontinued operations 12,260 11,132 38,665 24,788 Income and gain from discontinued operations, net of minority interests 48 1,345 23,376 20,523 Net income 12,308 12,477 62,041 45,311 Dividends to preferred stockholders (2,311) (1,791) (6,864) (2,768) Net income available to common stockholders $ 9,997 $ 10,686 $ 55,177 $ 42,543 Net income per share - basic $ 0.40 $ 0.46 $ 2.26 $ 1.85 Net income per share - diluted $ 0.39 $ 0.45 $ 2.21 $ 1.82 See Company's 10-Q for additional disclosures S-1 E S S E X P R O P E R T Y T R U S T, I N C. Consolidated Operating Results Three Months Ended Nine Months Ended Selected Line Item Detail September 30, September 30, (Dollars in thousands) 2007 2006 2007 2006 Rental and other property Rental $ 94,289 $ 81,840 $ 272,468 $ 238,489 Other property 5,698 5,010 16,380 14,311 Rental and other property $ 99,987 $ 86,850 $ 288,848 $ 252,800 Management and other fees from affiliates Property management $ 936 $ 806 $ 2,524 $ 2,406 Development and redevelopment fees 332 66 799 120 Promote interest from Fund I - 1,000 339 1,000 Management and other fees from affiliates $ 1,268 $ 1,872 $ 3,662 $ 3,526 General and administrative General and administrative $ 9,154 $ 7,795 $ 26,572 $ 22,233 Allocated to property operating expenses - administrative (1,536) (1,382) (4,433) (4,018) Capitalized to real estate (1,203) (1,124) (3,620) (3,047) Net general and administrative $ 6,415 $ 5,289 $ 18,519 $ 15,168 Interest and other income Interest income $ 771 $ 1,088 $ 2,657 $ 1,658 Lease income, net 1,636 398 4,797 1,183 Gain from sale of marketable securities - - - 1,687 Miscellaneous - 200 - 200 Interest and other income $ 2,407 $ 1,686 $ 7,454 $ 4,728 Equity income (loss) in co-investments Equity (loss) income in co-investments $ 322 $ (368) $ 421 $ (1,184) Gain on sale of co-investment activities, net - - 2,346 - Equity income (loss) in co-investments $ 322 $ (368) $ 2,767 $ (1,184) Minority interests Limited partners of Essex Portfolio, L.P. $ 1,094 $ 1,101 $ 3,596 $ 2,538 Perpetual preferred distributions 2,559 2,559 7,678 7,677 Series Z and Z-1 incentive units 198 151 595 453 Third party ownership interests 190 174 463 538 Down REIT limited partners' distributions 1,008 1,066 3,093 3,207 Minority interests $ 5,049 $ 5,051 $ 15,425 $ 14,413 See Company's 10-Q for additional disclosures S-2 E S S E X P R O P E R T Y T R U S T, I N C. Consolidated Funds From Operations Three Months Ended Nine Months Ended (Dollars in thousands, except share and per share amounts) September 30, September 30, 2007 2006 % Change 2007 2006 % Change Funds from operations Net income available to common stockholders $ 9,997 $ 10,686 $ 55,177 $ 42,543 Adjustments: Depreciation and amortization 25,612 20,666 72,496 61,432 Gains not included in FFO (1) (64) (714) (14,565) (12,576) Minority interests and co-investments (2) 1,777 2,216 6,098 7,523 Funds from operations $ 37,322 $ 32,854 $ 119,206 $ 98,922 FFO per share-diluted $ 1.33 $ 1.26 5.9% $ 4.34 $ 3.83 13.2% Components of the change in FFO Non-recurring items: Fund I - promote interest - (1,000) (339) (1,000) Income generated from TRS activities, net of taxes and expenses - (456) (413) (456) Joint venture - promote interest and fees - - (10,068) (8,221) Net gain on sale of marketable securities - - - (717) Impairment of property - - - 800 Miscellaneous - (200) - (200) Funds from operations excluding non-recurring items 37,322 31,198 108,386 89,128 FFO excluding non-recurring items per share-diluted $ 1.33 $ 1.19 11.5% $ 3.94 $ 3.45 14.3% Changes in recurring items: Same-property NOI $ 3,386 $ 12,125 Non-same property NOI 5,843 14,345 Management fees from joint ventures 396 797 Interest expense and amortization of deferred financing costs (2,220) (3,808) Other items, net (1,281) (4,201) $ 6,124 $ 19,258 Weighted average number of shares outstanding-diluted (3) 28,043,125 26,143,923 27,482,406 25,825,185 (1) For Q3 2007, the amount includes depreciation add back for Peregrine Point of $0.1 million. (2) For Q3 2007, the amount includes the following adjustments: (i) minority interest related to Operating Partnership units totaling $1.3 million, and (ii) depreciation add back for co-investmentstotaling $0.5 million. (3) Assumes conversion of the weighted average operating partnership interests in the Operating Partnership into shares of the Company's common stock, see S-13 for more detail. See Company's 10-Q for additional disclosures S-3 E S S E X P R O P E R T Y T R U S T, I N C. Consolidated Balance Sheets (Dollars in thousands) September 30, 2007 December 31, 2006 Real Estate: Land and land improvements $ 679,818 $ 560,880 Buildings and improvements 2,452,040 2,108,307 3,131,858 2,669,187 Less:accumulated depreciation (532,386) (465,015) 2,599,472 2,204,172 Real estate - held for sale, net - 41,221 Real estate under development 182,455 103,487 Investments 70,787 60,451 2,852,714 2,409,331 Cash and cash equivalents 21,943 23,610 Marketable securities 5,843 - Other assets 61,583 40,036 Deferred charges, net 12,317 12,863 Total assets $ 2,954,400 $ 2,485,840 Mortgage notes payable $ 1,233,281 $ 1,060,704 Mortgage notes payable - held for sale - 32,850 Exchangeable bonds 225,000 225,000 Lines of credit 167,571 93,000 Other liabilities 100,022 77,852 Deferred gain 2,193 2,193 Total liabilities 1,728,067 1,491,599 Minority interests 256,030 236,120 Series G cumulative convertible preferred stock, liquidation value 145,912 145,912 Stockholders' Equity: Common stock 2 2 Series F cumulative redeemable preferred stock, liquidation value 25,000 25,000 Additional paid-in-capital 905,550 686,937 Distributions in excess of accumulated earnings (110,912) (97,457) Accumulated other comprehensive income (loss) 4,751 (2,273) Total stockholders' equity 824,391 612,209 Total liabilities and stockholders' equity $ 2,954,400 $ 2,485,840 See Company's 10-Q for additional disclosures S-4 E S S E X P R O P E R T Y T R U S T, I N C. Debt Summary - September 30, 2007 (Dollars in thousands) Percentage of Weighted Weighted Total Balance Average Average Maturity Debt Outstanding Interest Rate In Years Mortgage notes payable Fixed rate - secured 64% $ 1,033,927 6.3% 5.2 Tax exempt variable (1) 12% 199,354 4.8% 23.5 Total mortgage notes payable 76% 1,233,281 6.1% 8.2 Exchangeable bonds (2) 14% 225,000 3.6% Line of credit - secured (3) 6% 100,000 5.9% Line of credit - unsecured (4) 3% 58,000 6.7% Line of credit - unsecured (5) 1% 9,571 5.4% Total lines of credit 10% 167,571 5.9% Total debt 100% $ 1,625,852 5.8% Weighted Scheduled principal payments (excludes lines of credit) Average InterestRate 2007 $ - - 2008 116,978 6.8% 2009 24,874 7.2% 2010 155,368 8.0% 2011 167,180 6.3% Thereafter 993,881 5.2% Total $ 1,458,281 5.8% Capitalized interest for the nine months ended September 30, 2007 was approximately $3.6 million. (1) Subject to interest rate protection agreements. (2) Exchangeable bonds total $225 million and mature in November 2025. This is an unsecured obligation of the operating partnership, and is fully and unconditionally guaranteed by Essex Property Trust, Inc. (3) Secured line of credit commitment is $100 million and matures in January 2009.This line is secured by eight of Essex's apartment communities. The underlying interest rate is currently the Freddie Mac Reference Rate plus .55% to .59%. (4) Unsecured line of credit commitment is $200 million and matures in March 2009. The underlying interest rate on this line is based on a tiered rate structure tied to the Company's corporate ratings and is currently at LIBOR plus 0.80%. (5) Unsecured revolving line of credit commitment is $10 million and matures in March 2008. The underlying interest rate on this line is based on the bank's Prime Rate less 2.0%. See Company's 10-Q for additional disclosures S-5 E S S E X P R O P E R T Y T R U S T, I N C. Capitalization - September 30, 2007 (Dollars and shares in thousands, except per share amounts) Total debt $ 1,625,852 Common stock and potentially dilutive securities Common stock outstanding 25,175 Limited partnership units (1) 2,487 Options-treasury method 180 Total common stock and potentially dilutive securities 27,842 shares Common stock price per share as of September 30, 2007 $ 117.57 Market value of common stock and potentially dilutive securities $ 3,273,384 Perpetual preferred units/stock $ 304,500 Total equity capitalization $ 3,577,884 Total market capitalization $ 5,203,736 Ratio of debt to total market capitalization 31.2% (1) Assumes conversion of all outstanding operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company's 10-Q for additional disclosures S-6 E S S E X P R O P E R T Y T R U S T, I N C. Property Operating Results - Quarter ended September 30, 2007 and 2006 (Dollars in thousands) Southern California Northern California Seattle Metro Other real estate assets (1) Total 2007 2006 % Change 2007 2006 % Change 2007 2006 % Change 2007 2006 % Change 2007 2006 % Change Revenues: Same-property revenue $ 46,481 $ 44,834 3.7% $ 15,287 $ 14,032 8.9% $ 14,729 $ 13,390 10.0% $ 2,714 $ 2,603 4.3% $ 79,211 $ 74,859 5.8% Non-same property revenue (2) 8,034 5,528 10,421 4,953 1,674 920 647 590 20,776 11,991 Total Revenues $ 54,515 $ 50,362 $ 25,708 $ 18,985 $ 16,403 $ 14,310 $ 3,361 $ 3,193 $ 99,987 $ 86,850 Property operating expenses: Same-property operating expenses $ 14,866 $ 14,431 3.0% $ 4,818 $ 4,475 7.7% $ 5,240 $ 5,131 2.1% $ 1,365 $ 1,286 6.1% $ 26,289 $ 25,323 3.8% Non-same property operating expenses (2) 2,621 1,579 3,971 1,901 482 324 342 670 7,416 4,474 Total property operating expenses $ 17,487 $ 16,010 $ 8,789 $ 6,376 $ 5,722 $ 5,455 $ 1,707 $ 1,956 $ 33,705 $ 29,797 Net operating income (NOI): Same-property NOI $ 31,615 $ 30,403 4.0% $ 10,469 $ 9,557 9.5% $ 9,489 $ 8,259 14.9% $ 1,349 $ 1,317 2.4% $ 52,922 $ 49,536 6.8% Non-same property NOI (2) Redevelopment communities 3,921 3,949 3,204 2,813 881 596 - - 8,006 7,358 Acquired communities 1,492 - 3,246 239 311 - - - 5,049 239 Other real estate assets (1) - 305 (80) 305 (80) Total non-same property NOI 5,413 3,949 6,450 3,052 1,192 596 305 (80) 13,360 7,517 Total NOI $ 37,028 $ 34,352 $ 16,919 $ 12,609 $ 10,681 $ 8,855 $ 1,654 $ 1,237 $ 66,282 $ 57,053 Same-property operating margin 68% 68% 68% 68% 64% 62% 50% 51% 67% 66% Same-property turnover percentage 65% 58% 64% 65% 71% 63% 75% 80% 67% 62% Same-property concessions $ 266 $ 150 $ 21 $ 12 $ 23 $ 6 $ 13 $ 10 $ 323 $ 178 Average same-property concessions per turn (3) $ 158 $ 96 $ 40 $ 22 $ 29 $ 9 $ 59 $ 43 $ 100 $ 58 Net operating income percentage of total 56% 60% 26% 22% 16% 16% 2% 2% 100% 100% Loss to lease (4) $ 5,448 $ 5,723 $ 2,019 $ 381 $ 13,571 Loss to lease as a percentage of rental income 2.5% 5.5% 2.9% 4.4% 3.5% Reconciliation of apartment units at end of period Same-property apartment units 10,766 3,315 4,560 1,177 19,818 Consolidated Apartment Units 12,725 12,118 6,361 5,318 5,005 4,905 1,177 1,177 25,268 23,518 Joint Venture 480 480 2,101 2,101 515 515 - - 3,096 3,096 Under Development (5) 743 543 409 238 127 127 - - 1,279 908 Total apartment units at end of period 13,948 13,141 8,871 7,657 5,647 5,547 1,177 1,177 29,643 27,522 Percentage of total 47% 48% 30% 28% 19% 20% 4% 4% 100% 100% Average same-property financial occupancy 95.6% 96.5% 97.1% 97.3% 96.0% 97.2% 94.6% 94.9% 96.0% 96.7% (1) Includes four apartment communities in Portland, OR, one community in Houston, TX, and other rental properties including commercial properties.Included in third quarter 2007 is $0.5 million for the elimination of earthquake insurance expense paid to a wholly owned captive insurance company. (2) Includes properties which subsequent to July 1, 2006 were either acquired or in a stage of development or redevelopment without stabilized operations. (3) Average same-property concessions per turn is the dollar amount per unit resulting from the same-property concessions divided by the product of the same-property turnover percentage times the same-property apartment units. (4) Loss to lease represents the annualized difference between market rents (without considering the impact of rental concessions) and contractual rents. These numbers include the Company's pro-rata interest in unconsolidated properties. (5) Fund II owns 395 of the units under development as of September 30, 2007. See Company's 10-Q for additional disclosures S-7 E S S E X P R O P E R T Y T R U S T, I N C. Property Operating Results - Nine months ended September 30, 2007 and 2006 (Dollars in thousands) Southern California Northern California Seattle Metro Other real estate assets (1) Total 2007 2006 % Change 2007 2006 % Change 2007 2006 % Change 2007 2006 % Change 2007 2006 % Change Revenues: Same-property revenue $ 138,309 $ 131,604 5.1% $ 44,520 $ 40,883 8.9% $ 41,773 $ 37,625 11.0% $ 8,039 $ 7,625 5.4% $ 232,641 $ 217,737 6.8% Non-same property revenue (2) 21,950 15,987 26,844 13,603 5,524 3,577 1,889 1,896 56,207 35,063 Total Revenues $ 160,259 $ 147,591 $ 71,364 $ 54,486 $ 47,297 $ 41,202 $ 9,928 $ 9,521 $ 288,848 $ 252,800 Property operating expenses: Same-property operating expenses $ 43,603 $ 42,442 2.7% $ 14,008 $ 13,209 6.0% $ 14,713 $ 14,131 4.1% $ 3,826 $ 3,589 6.6% $ 76,150 $ 73,371 3.8% Non-same property operating expenses (2) 6,807 4,708 10,276 4,907 1,549 1,326 1,830 2,722 20,462 13,663 Total property operating expenses $ 50,410 $ 47,150 $ 24,284 $ 18,116 $ 16,262 $ 15,457 $ 5,656 $ 6,311 $ 96,612 $ 87,034 Net operating income (NOI): Same-property NOI $ 94,706 $ 89,162 6.2% $ 30,512 $ 27,674 10.3% $ 27,060 $ 23,494 15.2% $ 4,213 $ 4,036 4.4% $ 156,491 $ 144,366 8.4% Non-same property NOI (2) Redevelopment communities 11,990 11,279 9,576 8,457 3,270 2,251 - - 24,836 21,987 Acquired communities 3,153 - 6,992 239 705 - - - 10,850 239 Other real estate assets (1) - 59 (826) 59 (826) Total non-same property NOI 15,143 11,279 16,568 8,696 3,975 2,251 59 (826) 35,745 21,400 Total NOI $ 109,849 $ 100,441 $ 47,080 $ 36,370 $ 31,035 $ 25,745 $ 4,272 $ 3,210 $ 192,236 $ 165,766 Same-property operating margin 68% 68% 69% 68% 65% 62% 52% 53% 67% 66% Same-property turnover percentage 57% 53% 54% 55% 63% 59% 60% 64% 58% 56% Same-property concessions $ 726 $ 411 $ 120 $ 66 $ 58 $ 80 $ 44 $ 66 $ 948 $ 623 Average same-property concessions per turn (3) $ 159 $ 95 $ 90 $ 48 $ 28 $ 41 $ 83 $ 117 $ 111 $ 76 Average same-property financial occupancy 95.6% 96.3% 96.5% 97.4% 96.1% 97.1% 95.0% 95.7% 95.8% 96.6% (1) Includes four apartment communities in Portland, OR, one community in Houston, TX, and other rental properties including commercial properties.Included in 2007 is $1.5 million for the elimination of earthquake insurance expense paid to a wholly owned captive insurance company. (2) Includes properties which subsequent to January 1, 2006 were either acquired or in a stage of development or redevelopment without stabilized operations. (3) Average same-property concessions per turn is the dollar amount per unit resulting from the same-property concessions divided by the product of the same-property turnover percentage times the same-property apartment units. See Company's 10-Q for additional disclosures S-7.1 E S S E X P R O P E R T Y T R U S T, I N C. Same-Property Revenue by County - Quarters ended September 30, 2007, September 30, 2006 and June 30, 2007 (Dollars in thousands) Average Property Rental Rates Property Revenue Property Revenue September 30, September 30, September 30, September 30, June 30, Sequential Region Units 2007 2006 % Change 2007 2006 % Change 2007 % Change Southern California Ventura County 2,844 $ 1,398 $ 1,345 3.9% $ 11,929 $ 11,765 1.4% $11,977 -0.4% Los Angeles County 2,754 1,704 1,609 5.9% 14,856 14,095 5.4% 14,497 2.5% Orange County 2,037 1,527 1,465 4.2% 9,368 9,095 3.0% 9,318 0.5% San Diego County 2,616 1,057 1,023 3.3% 8,447 8,120 4.0% 8,307 1.7% Santa Barbara County 239 1,740 1,574 10.5% 1,208 1,090 10.8% 1,238 -2.4% Riverside County 276 824 820 0.5% 673 669 0.6% 690 -2.5% 10,766 1,411 1,349 4.6% 46,481 44,834 3.7% 46,027 1.0% Northern California San Francisco MSA 175 1,715 1,563 9.7% 894 838 6.7% 876 2.1% Santa Clara County 1,870 1,550 1,396 11.0% 8,904 7,962 11.8% 8,584 3.7% Alameda County 200 1,263 1,140 10.8% 765 704 8.7% 740 3.4% Contra Costa County 1,070 1,466 1,393 5.2% 4,724 4,528 4.3% 4,662 1.3% 3,315 1,515 1,388 9.1% 15,287 14,032 8.9% 14,862 2.9% Seattle Metro 4,560 1,030 919 12.1% 14,729 13,390 10.0% 14,334 2.8% Other real estate assets 1,177 753 714 5.5% 2,714 2,603 4.3% 2,686 1.0% Total Same-Property revenue 19,818 $1,302 $1,218 7.0% $ 79,211 $74,859 5.8% $77,909 1.7% See Company's 10-Q for additional disclosures S-8 E S S E X P R O P E R T Y T R U S T, I N C. Same-Property Revenue by County - Nine months ended September 30, 2007 and 2006 (Dollars in thousands) Average Property Rental Rates Property Revenue Region Units YTD 2007 YTD 2006 % Change YTD 2007 YTD 2006 % Change Southern California Ventura County 2,844 $ 1,390 $ 1,321 5.2% $ 35,757 $ 34,491 3.7% Los Angeles County 2,754 1,678 1,574 6.6% 43,828 41,109 6.6% Orange County 2,037 1,511 1,430 5.7% 27,802 26,711 4.1% San Diego County 2,616 1,051 1,013 3.8% 25,177 24,081 4.6% Santa Barbara County 239 1,704 1,485 14.7% 3,675 3,178 15.6% Riverside County 276 816 813 0.4% 2,070 2,034 1.8% 10,766 1,397 1,322 5.7% 138,309 131,604 5.1% Northern California San Francisco MSA 175 1,676 1,521 10.2% 2,628 2,436 7.9% Santa Clara County 1,870 1,511 1,352 11.8% 25,890 23,138 11.9% Alameda County 200 1,229 1,113 10.4% 2,239 2,076 7.9% Contra Costa County 1,070 1,446 1,363 6.1% 13,763 13,233 4.0% 3,315 1,482 1,350 9.8% 44,520 40,883 8.9% Seattle Metro 4,452 996 884 12.7% 41,773 37,625 11.0% Other real estate assets 1,177 742 693 7.1% 8,039 7,625 5.4% Total Same-Property revenue 19,710 $ 1,281 $ 1,189 7.8% $ 232,641 $ 217,737 6.8% Se Company's 10-Q for additional disclosures S-8.1 E S S E X P R O P E R T Y T R U S T, I N C. Development Pipeline - September 30, 2007 (Dollars in millions) Estimated Units Total Incurred to Date Estimated Remaining Costs Estimated Total Cost Construction Start Construction Complete Initial Occupancy Stabilized Operations Development Projects Project Name Location Northwest Gateway Los Angeles, CA 275 $47.1 $24.0 $71.1 Jan-06 Apr-08 Feb-08 Oct-08 The Grand (1) Oakland, CA 238 33.0 63.2 96.2 Dec-06 Dec-08 Dec-08 May-09 City Centre Moorpark, CA 200 7.2 44.6 51.8 Dec-07 Dec-09 Dec-09 Apr-10 Consolidated - Development Projects 713 87.3 131.8 219.1 Development Projects - Fund II Project Name Location Eastlake 2851 on Lake Union Seattle, WA 127 18.7 16.7 35.4 Aug-06 Apr-08 Mar-08 Jul-08 Studio 40-41 Studio City, CA 149 26.5 34.1 60.6 Jun-07 Jun-09 Mar-09 Aug-09 Cielo Chatsworth, CA 119 11.6 27.8 39.4 Jun-07 May-09 May-09 Sep-09 Fund II - Development Projects 395 56.8 78.6 135.4 Total - Development Projects 1,108 144.1 210.4 354.5 Predevelopment Projects Project Name Location Fourth Street (2) Berkeley, CA - Nov-07 Sep-09 Sep-09 Mar-10 Citiplace San Diego, CA - Feb-08 Nov-09 Nov-09 Mar-10 Broadway Heights (3) Seattle, WA - Apr-08 Jan-10 Jan-10 Nov-10 Essex-Hollywood Hollywood, CA - Jun-08 Jun-10 Jun-10 Dec-10 Tasman Station (2) Sunnyvale, CA - Jun-08 Jun-10 Jun-10 Sep-11 River Oaks San Jose, CA - Jan-10 Sep-13 Jan-12 Jul-14 Other Predevelopment Project (4) - Total - Predevelopment Projects 1,937 88.4 535.5 623.9 Land Held for Future Development (5) Project Name Location Archer San Jose, CA 42 - - - View Pointe Newcastle, WA 24 - - - 66 6.7 - 6.7 Grand Total - Development Pipeline 3,111 $239.2 $745.9 $985.1 (1) Development project includes approximately 7,800 square feet of retail space. (2) Property in contract to be purchased by the Company with non-refundable deposits and option payments. (3) The Company has entered into a joint venture development project with a third-party to develop this property.Essex will have a 50% interest in the project. (4) There is one additional predevelopment project located in Northern California that is in the entitlement process. (5) The Company owns land in various stages of entitlement that is being held for future development. See Company's 10-Q for additional disclosures S-9 E S S E X P R O P E R T Y T R U S T, I N C. Redevelopment Pipeline - September 30, 2007 (Dollars in thousands) Total Estimated Estimated Q3 2007 Units completed Incurred Remaining Total Redevelopment NOI NOI Rehab and available Region/Project Name Units To Date Cost Cost Start Date Q3 2007 Q3 2006 Vacancy Loss for rent Approved - Redevelopment Projects (1) Woodland Commons, Bellevue, WA 236 $529 $11,549 $12,078 Jun-07 Foothill Commons, Bellevue, WA 360 992 17,431 18,423 Jun-07 Marina Cove, Santa Clara, CA 292 94 9,764 9,858 Jun-07 888 1,615 38,744 40,359 Active - Redevelopment Projects Southern California Mira Monte, Mira Mesa, CA(2) 355 5,839 191 6,030 Sep-04 $914 $846 $23 336 Avondale at Warner Center, Woodland Hills, CA 446 10,807 1,663 12,470 Oct-04 1,208 1,207 46 198 Pathways, Long Beach, CA 296 3,886 6,835 10,721 Jun-06 785 914 201 106 Highridge, Rancho Palos Verdes, CA 255 718 15,345 16,063 Jan-07 1,015 980 2 2 1,352 21,250 24,034 45,284 3,922 3,947 272 642 Northern California The Montclaire - Phase I - III, Sunnyvale, CA 390 4,699 10,407 15,106 Aug-06 1,132 941 56 133 Boulevard (Treetops), Fremont, CA 172 4,288 3,992 8,280 Sep-06 401 352 52 8 Bridgeport (Summerhill Commons), Newark, CA 184 3,530 1,056 4,586 Oct-06 522 373 - - Wimbledon Woods, Hayward, CA 560 5,630 3,720 9,350 Oct-06 1,148 1,149 - 3 1,306 18,147 19,175 37,322 3,203 2,815 108 144 Seattle Metro (3) Palisades - Phase I and II, Bellevue, WA (2) 192 6,425 526 6,951 Sep-04 483 323 - 192 Sammamish View, Bellevue, WA 153 3,716 102 3,818 Dec-05 398 273 22 153 345 10,141 628 10,769 881 596 22 345 Total Active - Redevelopment Projects 3,003 49,538 43,837 93,375 8,006 7,358 402 1,131 Consolidated - Redevelopment Projects 3,891 51,153 82,581 133,734 8,006 7,358 402 1,131 Redevelopment Projects - Fund II Regency Tower - Phase I - II, Oakland, CA 178 2,930 1,546 4,476 Nov-05 398 310 4 94 The Renaissance, Los Angeles, CA 168 2,844 2,156 5,000 Oct-06 588 130 48 114 Fund II - Redevelopment Projects 346 5,774 3,702 9,476 986 440 52 208 Grand Total - Redevelopment Pipeline 4,237 $56,927 $86,283 $143,210 $8,992 $7,798 $454 1,339 (1) Operations at these communities were not destabilized as of Q3 2007, and therefore the communities are classified in Same-Property operations. (2) This community was restabilized at the end of the first quarter of 2007, and will be included in Same-Property operations starting the second quarter of 2008. (3) Bridle Trails, a 108-unit community in Kirkland, WA, was added back to Same-Property results in Q3 2007, and will be added to YTD Same-Property results in 2008. See Company's 10-Q for additional disclosures S-10 E S S E X P R O P E R T Y T R U S T, I N C. For the three For the nine Investments - September 30, 2007 Essex Total Fund Debt months ended months ended (Dollars in thousands) Book Original Interest Maturity 9/30/2007 9/30/2007 Value Cost Units Amount Type Rate Date NOI NOI Joint Ventures Essex Apartment Value Fund II, L.P. (Fund II) Alderwood Park, Newark, CA 96 7,088 Fixed 5.56% Jun-2015 Carlmont Woods, Belmont, CA 195 12,968 Fixed 4.89% Dec-2013 Davey Glen, Belmont, CA 69 6,654 Fixed 6.13% Aug-2016 Echo Ridge, Snoqualmie, WA 120 13,306 Fixed 5.01% Sep-2014 Enclave, San Jose, CA 637 20,945 Fixed 7.26% Jan-2018 Enclave, San Jose, CA - 60,000 Variable 4.64% Dec-2029 Harbor Cove, Foster City, CA 400 34,969 Fixed 4.89% Dec-2013 Morning Run, Monroe, WA 222 13,756 Fixed 5.10% Oct-2014 Parcwood, Corona, CA 312 25,461 Fixed 4.89% Dec-2013 Regency Tower, Oakland, CA 178 11,096 Fixed 5.16% Mar-2014 Renaissance, Los Angeles, CA 168 23,290 Fixed 6.51% May-2011 Tower @ 801, Seattle, WA 173 19,389 Fixed 4.91% Aug-2014 Total - Operating Communities 2,570 248,922 6,401 18,609 Fund II - Development Pipeline (1) Eastlake 2851 on Lake Union, Seattle, WA 127 11,279 Variable LIBOR+1.50% Jan-2010 Studio 40-41, Studio City, CA 149 8,506 Variable LIBOR+1.50% Apr-2010 Cielo, Chatsworth, CA 119 149 Variable LIBOR+1.50% Jun-2010 Total - Development Communities 395 19,934 Line of credit - Variable LIBOR+0.875% May-2008 Total - Fund II 58,550 497,044 2,965 268,856 Capitalized costs 720 59,270 Waterstone at Fremont (formerly known as Mountain Vista) (2) 1,182 Other (3) 10,335 $ 70,787 (1) See S-9 for more detail about the Fund II Development Pipeline. (2) Company recorded $0.2 milion in preferred interest payments in Q3 2007, and unpaid preferred interest of approximately $7.5 million is expected to be paid in 2008. (3) Other investments include three development joint ventures in preliminary stages totaling $9.8 million and a real estate technology investment.Two of the real estate investments are located in Northern California and one is located in Southern California. See Company's 10-Q for additional disclosures S-11 E S S E X P R O P E R T Y T R U S T, I N C. Consolidated Co-Investments - September 30, 2007 (Dollars in thousands) The Company enters into co-investment transactions with third party developers, owners and investors of apartment communities.In accordance with GAAP, the Company consolidates certain of these co-investment transactions, resulting in minority interests corresponding to the ownership interest of the third-party developer, owner or investor. The following table summarizes the consolidated co-investment transactions: Operations for the quarter ended Balance as of September 30, 2007 September 30, 2007 Investment in Related Minority DownREIT Operating Real Estate Debt Interest Units (1) Revenue Expenses NOI DownREITs: Anchor Village $11,359 $10,750 $2,544 117,154 $748 $286 $462 Barkley Apartments 9,322 4,909 2,369 80,302 630 201 429 Brookside Oaks 34,334 14,185 3,974 99,073 699 230 469 Capri at Sunny Hills 16,765 19,207 3,828 179,366 602 176 426 Brentwood Apartments 15,793 9,376 2,568 58,884 602 160 442 Hidden Valley (Parker Ranch) 44,494 33,299 6,089 62,647 1,344 411 933 Highridge Apartments 20,880 44,807 6,036 315,061 1,385 370 1,015 Montejo Apartments 9,046 5,835 1,596 38,038 470 134 336 Thomas Jefferson Apartments 27,836 19,916 7,067 62,873 71 21 50 Treehouse Apartments 11,919 7,856 3,299 75,700 597 165 432 Valley Park Apartments 16,131 9,952 1,461 60,892 740 168 572 Villa Angelina Apartments 20,869 13,457 2,886 59,839 997 251 746 238,748 193,549 43,717 1,209,829 8,885 2,573 6,312 Other Co-investments (2): Derian Office Building (3) 16,288 - - n/a 483 120 363 Hillsdale Garden Apartments (4) 115,978 - 21,843 n/a 2,983 1,321 1,662 (1) Represents the number of DownREIT units that are currently outstanding.Generally, DownREIT units can be redeemed at the holder's election for cash equal to the current price of Essex's common stock. (2) During the third quarter of 2007, the Company acquired the general contractor's interest in the Mirabella property for $9 million in lieu of distributing a percentage of future cash flows to the general contractor per the developer agreement.Accordingly, the Mirabella proepty is no longer a co-investment. (3) Essex has mortgage loans to the owners of this property with an aggregate principal balance in excess of the book value of the property as of September 30, 2007. (4) During the second quarter of 2007, the Company entered into a joint venture partnership with a third-party, and the Company contributed the improvements to the property for a 81.5% interest and the joint venture partner contributed the title to the land for an 18.5% interest in the partnership. See Company's 10-Q for additional disclosures S-12 E S S E X P R O P E R T Y T R U S T, I N C. Income From Discontinued Operations and Selected Financial Data - September 30, 2007 (Dollars in thousands) Income from Discontinued Operations For the three and nine months ended September 30, 2007, the Company sold condominium units at Peregrine Point, and during the three months ended March 31, 2007, the Company sold the City Heights property which was consolidated in accordance with FIN 46R.For the three months ended September 30, 2006, the Company sold condo units at Peregrine Point, during the three months ended June 30, 2006 the Company recorded a gain, a promote interest and subordination fees from the sale of the Vista Pointe joint venture property, and during the three months ended March 31, 2006 the Company sold the Vista Capri East and the Casa Tierra apartment communities, and the Diamond Valley Recreational RV park. Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 $ 2007 $ 2006 Rental revenues $ - $ 2,820 1,355 8,788 Interest and other income - 14 290 21 Revenues - 2,834 1,645 8,809 Property operating expenses - (1,046) (535) (3,329) Interest expense - (579) (416) (1,736) Depreciation and amortization - (768) (41) (2,307) Minority interests - (161) (57) (475) Expenses - (2,554) (1,049) (7,847) Gain on sale (1) 53 1,170 969 13,032 Gain on sale - City Heights - - 78,306 - Equity income co-investments - - - 238 Promote interest and subordination fees - - 10,290 8,221 Minority interests - OP units (5) (105) (2,161) (1,930) Minority interests - City Heights - - (64,624) - Net gain on sale of real estate 48 1,065 22,780 19,561 Income from discontinued operations $ 48 $ 1,345 $ 23,376 $ 20,523 Common Stock Equivalents Q3 2007 Actual YTD 2007 Weighted Avg. As of 9/30/07 Weighted Avg. Common Shares 25,165,276 25,175,487 24,370,184 Stock Options 179,873 179,873 235,391 Exchangeable Bonds 210,779 265,422 378,190 Weighted Avg. Shares Diluted - EPS 25,555,928 25,620,782 24,983,765 Vested Series Z Incentive Units 213,205 213,205 213,100 Operating Limited Partnership Units 2,273,992 2,273,992 2,285,541 Weighted Avg. Shares Diluted - FFO 28,043,125 28,107,979 27,482,406 (1) For 2007, amount includes gain on sale of Peregrine Point condominum units. The gain on sale and related minority interest recorded in Q1 2007 for City Heights is presented separately. See Company's 10-Q for additional disclosures S-13
